 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 72 
In the House of Representatives, U. S., 
 
February 11, 2011 
 
RESOLUTION 
Directing certain standing committees to inventory and review existing, pending, and proposed regulations and orders from agencies of the Federal Government, particularly with respect to their effect on jobs and economic growth. 
 
 
That each standing committee designated in section 3 of this resolution shall inventory and review existing, pending, and proposed regulations, orders, and other administrative actions or procedures by agencies of the Federal Government within such committee’s jurisdiction. In completing such inventory and review, each committee shall consider the matters described in section 2. Each committee shall conduct such hearings and other oversight activities as it deems necessary in support of the inventory and review, and shall identify in any report filed pursuant to clause 1(d) of rule XI for the first session of the 112th Congress any oversight or legislative activity conducted in support of, or as a result of, such inventory and review.  
2.Matters for considerationIn completing the review and inventory described in the first section of this resolution, each committee shall identify regulations, executive and agency orders, and other administrative actions or procedures that— 
(1)impede private-sector job creation;  
(2)discourage innovation and entrepreneurial activity;  
(3)hurt economic growth and investment;  
(4)harm the Nation’s global competitiveness;  
(5)limit access to credit and capital;  
(6)fail to utilize or apply accurate cost-benefit analyses;  
(7)create additional economic uncertainty;  
(8)are promulgated in such a way as to limit transparency and the opportunity for public comment, particularly by affected parties;  
(9)lack specific statutory authorization;  
(10)undermine labor-management relations;  
(11)result in large-scale unfunded mandates on employers without due cause;  
(12)impose undue paperwork and cost burdens on small businesses; or  
(13)prevent the United States from becoming less dependent on foreign energy sources.  
3.CommitteesThe committees referred to in the first section of this resolution are as follows: 
(1)The Committee on Agriculture.  
(2)The Committee on Education and the Workforce.  
(3)The Committee on Energy and Commerce.  
(4)The Committee on Financial Services.  
(5)The Committee on the Judiciary.  
(6)The Committee on Natural Resources.  
(7)The Committee on Oversight and Government Reform.  
(8)The Committee on Small Business.  
(9)The Committee on Transportation and Infrastructure.  
(10)The Committee on Ways and Means.  
 
Karen L. Haas,Clerk. 
